



Exhibit 10.1




TERMINATION AGREEMENT


between


Chemours international operations sàrl, chemin du Pavillon 2, 1218 Le
Grand-Saconnex
(the "Employer" or the "Company")


and


Thierry vanlancker, Route de Vesegnin 434, Vesegnin, 01280, France,
(the "Employee", and together with the "Employer", the "Parties")






PREAMBLE


Whereas:


(a)
The Employee has worked for the Company with seniority date September 1, 1988.



(b)
The Company has terminated the Employee's employment contract on April 28, 2016
with effect from July 31, 2016, in accordance with the three-month notice
period.



(c)
The Parties have decided on a common understanding resulting in an appropriate
form of settlement about the termination of the employment contract (hereinafter
"Agreement").





NOW, THEREFORE, the Parties agree as follows:


1.
TERMINATION



The employment relationship will end on July 31, 2016 (Termination Date),
without any extension.


2.
REMUNERATION AND BENEFITS



2.1.The contractual salary will be paid until the Termination Date.


2.2.
All outstanding leave at the end of the employment relationship will be paid.



2.3.
The Annual Incentive Plan 2016 prorated opportunity will be paid to the Employee
based on time employed through the Termination Date and based on actual results.
According to the Annual Incentive Plan, Section 16, as an officer the Employee
will be paid 100% on Chemours financial results.






--------------------------------------------------------------------------------















2.4.
The Employee is entitled to exercise his vested options according to the vesting
schedule during the one-year period following the Termination Date, as if the
Employee had not been separated. For clarity, the terms of the non-competition
provision of this Termination Agreement shall prevail over other non-competition
provisions in the RSU plans.



2.5.
Restricted Stock Units awarded as part of the annual award to eligible employees
will automatically vest as of the Termination Date.



2.6.
The Employee shall remain eligible to vest in the performance-vested Restricted
Stock Unit award granted August 4, 2015 subject to the satisfaction of the
performance condition and in accordance with the terms and conditions of the
award.



2.7.
The Special Award granted on August 6, 2013 consisting of 135,774 shares,
scheduled to cliff vest August 6, 2017 will be forfeited at the Termination
Date.



2.8.
Performance Share Units remain subject to the original performance period and
will be prorated for the number of months of service completed during the
performance period and based on actual results.



2.9.
To the extent required by the applicable laws and regulations, the above
mentioned payments may be subject to social security contributions.





3.
RETURN OF DOCUMENTS AND ITEMS



On the Termination Date or earlier upon request, the Employee shall return to
the Company all originals and copies of all files, books, manuals, records,
lists, printouts, software, and any other documents, materials, and information
of the Company, including, without limitation, any documents or other
information prepared by him, or on his behalf, or provided to him in connection
with his duties while employed by the Company, such as all designs, customer and
price lists, printed material, documents, sketches, notes, drafts as well as
copies therefore, regardless of the form in which such documents or information
are maintained or stored, including computer, typed, written, electronic,
digital, audio, video, microfiche, imaged, drawn, or any other means of
recording or storing documents or other information. Furthermore, the Employee
has to delete all confidential information that is stored on, or has been
download or forwarded to any private computer or email account.
The Employee shall also return to the Company all property of the Company in his
possession or under his control, including, but not limited to, all keys,
identification badge, parking tag, personal computer, laptop, smartphone, any
company-related credit cards, telephone cards and other equipment of any kind.







--------------------------------------------------------------------------------



















4.
CONFIDENTIALITY DUTIES

After the end of employment relationship, the Employee shall remain subject to
the duty of confidentiality. Unless the Employee first obtains the Company's
written consent, he will not disclose or use at any time any trade secret,
technical or nontechnical confidential information of Chemours of which he
became aware during his work for the Company, except where such disclosure is
required by law.






5.
NON-DISPARAGEMENT



Employee agrees to refrain from making any disparaging or defamatory statements,
whether written or oral, online or in any forum, about The Chemours Company, his
experiences with the Chemours Company or the people for and with whom he worked
at The Chemours Company. Likewise, The Chemours Company agrees to refrain from
making any disparaging or defamatory statements, whether written or oral, online
or in any forum, about the Employee, Employee’s work or its experiences with the
Employee.






6.
NON-COMPETITION UNDERTAKINGS



6.1.
The Employee acknowledges that, due to his position, he had access to and
benefited from trade secrets and confidential information of the Company and of
other Chemours group companies and had access to the customers and business
contacts of the Company and of other Chemours group companies, which are active
worldwide.





6.2.
From now and for a period of eighteen (18) months after the Termination Date,
the Employee undertakes not to,

a.
Engage-whether in his own name and/or as a service provider for a third party -
in activities which are entirely or in part the same as or similar to the
activities in which the Employee engaged at any time during the eighteen months
preceding the termination of his employment with Chemours for any person,
company or entity in connection with the Fluoroproducts business, including but
not limited to the products
under:https://www.chemours.com/businesses-and-products/fluoroproducts/, as well
as services or technological developments (existing or planned) that are
entirely or in part the same as, similar to, or competitive with, any products,
services or technological developments (existing or planned) on which Employee
worked at any time during the eighteen months preceding termination of his
employment (the “Business”). The Non-Competition geographical scope is
worldwide.






--------------------------------------------------------------------------------





For clarity the scope of the non-compete obligation shall not affect activities
of the Employee for third parties for the promotion or sale of Chemours products
or services, provided always said third parties only promote or sell Chemours
products or services.


b.
Directly or indirectly approach or solicit, either for his/her own account or
for the account of any third party, worldwide, any client or business contact of
the Company or the Business of any person, firm, partnership, corporation or
other entity in order to incite them to do business with any entity which
competes with the Company and any Chemours group companies in the Business;



c.
Directly or indirectly approach or solicit, either for his/her own account or
for the account of any third party, worldwide, any officer, director and
employee of the Company or the business of any person, firm, partnership,
corporation or other entity in order to incite them to join, in any capacity, a
business that competes with the Company or any Chemours group companies in the
Business.







6.3.
In case of breach by the Employee of his undertakings as per article 6.2 here
above shall entitle the Company to a penalty of an amount corresponding to 25%
of the Employee's annual last basic salary per breach, which shall become
immediately due and payable by the Employee, without releasing the Employee from
his obligation not to compete, without prejudice to the right of the Company to
claim any damages. In addition, the Company shall have the right to seek
injunctive relief to demand that the Employee ceases forthwith to act in
violation of his obligations not to compete





7.
TERMINATION PAYMENTS



7.1.
The Employer offers the Employee to benefit from the services of an outplacement
company and will pay the costs of the services up to the amount of CHF 9,000 -
tax inclusive. This outplacement must be initiated by the end of the employment
relationship failing which the Employee will be deemed not to be interested to
benefit from it and will lose the right to claim such support.



7.2.
If the Employee does not dispute that the contract ended on July 31, 2016 and if
the Employee confirms once again in writing his consent to this Agreement after
September 1, 2016 but before December 1, 2016, the Company will pay to the
Employee the following voluntary payment:



a.
A severance payment in the amount of CHF 564,005 - gross, corresponding to one
year’s Employee's last fixed base salary. The Employee hereby confirms that this
termination payment is a suitable and adequate counterpart notably to his waiver
of rights as per article 9 hereunder. The severance will be paid with the last
salary payment in July 2016.



b.
A payment in the amount of CHF 846,007 - gross, as counterpart for the
non-competition






--------------------------------------------------------------------------------





undertaking as per article 6 here above. The Employee hereby confirms that this
payment is a suitable and adequate counterpart for his undertaking. The payment
will be made in two equal instalments, the first time in August 2016, and the
second one no later than one month after the end of December 2017. In case of
breach by the Employee of his undertakings as per article 6.2.a) b) or c) here
above, the Employee will not be entitled to receive the second instalment. If an
instalment has been paid without knowledge of an incurred breach, the Employer
is entitled to claim back the paid instalment.


If, for any reason the Employee disputes the validity of part or all the
Termination Agreement , including but not limited to the validity of the
non-compete clause under provision 6 or the Waiver under provision 9, or that
the contract ended on July 31, 2016, and/or if the Employee does not confirm
once again in writing his consent to this Termination Agreement after September
1, 2016 but before December 1, 2016, then provision 7.2 b) shall become null and
void, and Employee will reimburse the Employer any amount received according to
provision 7.2 b) but the Termination Date shall remain valid. For clarity if the
Employee does not confirm his consent to the Termination Agreement after
September 1, 2016 but before December 1, 2016, the payments under provision 2 of
this Termination Agreement shall remain valid, as well as the severance payment
under 7.2 a). For further clarity the Special Award granted on August 6, 2013
consisting of 135,774 shares, scheduled to cliff vest August 6, 2017 shall be
forfeited on the Termination Date even if the Employee does not confirm his
consent to the Termination Agreement after September 1, 2016, but before
December 1, 2016.
To the extent required by the applicable laws and regulations, the termination
payment may be subject to social security contributions.


8.
WORK CERTIFICATE

At the end of the employment relationship, the Company will provide the Employee
with a final work certificate. An intermediate work certificate will be provided
earlier on the Employee's request.


9.
WAIVER





9.1.
This Termination Agreement constitutes the entire agreement between the Parties
with respect to the termination of the Employee’s employment relationship with
the Company.



9.2.
Subject to the Employer’s fulfilment of its obligations herein, the Employee
hereby unconditionally and irrevocably waives, releases, and forever discharges
the Company, any affiliated companies and any of their officers, directors and
employees from any and all further claims, liabilities, rights, debts, demands
for payment, or other relief whatsoever that he had or may have against the
Company or any affiliated companies, or their employees and representatives, for
or by reason of, or in any way arising out of, the employment relationship and
its termination.








--------------------------------------------------------------------------------





9.3.
The Employee acknowledges that he had suitable time to think over this Agreement
and to consult any counsel of his own choosing before signing this Agreement.





10.
MISCELLANEOUS



10.1.
Any amendments or additions to this Termination Agreement must be in writing.



10.2.
Should any single or several provisions of this Termination Agreement be or
become invalid, the other provisions shall not be affected. Invalid provisions
shall be substituted with provisions which come closest to the intended purpose.



10.3.
The Company will provide the Employee with a further communication concerning
insurance coverage before the Termination Date.









11.
APPLICABLE LAW

The construction, validity and performance of the Agreement and all matters
pertaining thereto will be governed in all respects by Swiss Law and shall be
subject to the exclusive jurisdiction of the Courts of Geneva to which
jurisdiction both parties hereto irrevocably submit.




 







Chemours International Operations Sàrl        Thierry Vanlancker


José Luis Badía
Manager








Signature: /s/ José Luis Badía            Signature: /s/ Thierry Vanlancker








Date and Place:    July 21, 2016   Geneva        Date and Place: July 21, 2016
Shanghai





